192 U.S. 498 (1904)
BUTTFIELD
v.
BIDWELL.
No. 296.
Supreme Court of United States.
Argued January 4, 1904.
Decided February 23, 1904.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. James L. Bishop, with whom Mr. James H. Simpson was on the brief, for plaintiff in error.
Mr. Edward B. Whitney, Special Assistant to the Attorney General, with whom Mr. Solicitor General Hoyt was on the brief, for defendant in error.
MR. JUSTICE WHITE delivered the opinion of the court.
This action was brought by Buttfield to recover damages sustained by being prevented from importing into the United States a large number of packages of Country green teas, being *499 four shipments from China. These teas, on reexamination by the board of general appraisers, were found to be inferior in quality to the standard prescribed by law; and Bidwell, as collector for the port of New York, so notified Buttfield. Thereupon the teas were withdrawn from the bonded warehouse and exported. Judgment was entered for Bidwell upon a directed verdict in his favor. The right to reversal of that judgment is predicated solely upon the asserted unconstitutionality of the tea inspection act of March 2, 1897. It will not be necessary to determine whether, even supposing the statute to be unconstitutional, a cause of action is stated in any of the four counts of the complaint below. The statute having been held to be valid in the opinion just announced in Buttfield v. Stranahan, the judgment must be and is hereby
Affirmed.
MR. JUSTICE BREWER and MR. JUSTICE BROWN took no part in the decision of this case.